Title: Thomas Jefferson to Joseph Miller, 17 February 1816
From: Jefferson, Thomas
To: Miller, Joseph


          
            Dear Captain
            Monticello Feb. 17. 16.
          
          I have the pleasure to announce to you that your bill is passed; so that you may now take possession of your property, and sell and do with it what you please. I recieved the information last night in a letter of the 14th from mr Cabell, our Senator, who undertook the care of the bill. you would do well to write to the clerk of the House of Representatives for a copy of the law, paying the postage of your letter, and procuring some friend there in Richmond  to pay for the copy. in the mean time however you may safely be taking any measures respecting the estate. Accept the assurances of my friendly esteem and respect
          Th: Jefferson
        